Exhibit 10.18 SECOND AMENDMENT TO PARTICIPATION AGREEMENT Block 4 Joint Development Zone This Amendment to Participation Agreement (“Agreement”) made and entered into this 14th day of March 2006 by and between ERHC Energy, Inc., a corporation organized and existing under the laws of the State of Colorado, U.S.A. (hereinafter referred to as “ERHC”), and Addax Petroleum (Nigeria Offshore 2) Limited, a company incorporated in the Federal Republic of Nigeria (hereinafter referred to as “Addax”) and Addax Petroleum NV, a company incorporated in Curacao, as Parent. Each of ERHC and Addax is individually a “Party” and they are collectively the “Parties” to this Agreement. WITNESSETH: WHEREAS, the Parties have executed a Participation Agreement dated 17 November 2005 (the “PA”) wherein the Parties agreed to the terms and conditions whereby Addax would earn certain rights in Block 4 of the Nigeria-Sao Tome e Principe Joint Development
